Case 6:17-cv-01164-GKS-GJK Document 191 Filed 08/13/19 Page 1 of 5 PagelD 2230
Case 6:17-cv-01164-GKS-GJK Document 187 Filed 07/26/19 Page 1 of 5 PagelD 2187

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
STEVE WENTZ,

Plaintiff,

   
   
 

Vv.

PROJECT VERITAS, a Virginia
Corporation; JAMES O’KEEFE III; and
ALLISON MAASS,

Defendants.

 

Defendants, Project Veritas, James O’Keefe III and Allison Maass, pursuant to 28
U.S.C. § 401(3) and this Court’s inherent powers to enforce its own orders, respectfully
request this Court set a deadline for Plaintiff, Steve Wentz, and his counsel to pay the
sanctions imposed by this Court for their discovery violations (Doc. 183) (“Sanctions
Order”), and state:

Preliminary Statement and Certificate of Attempt to Confer Per Local Rule 3.01(g)

With reluctance and without other option other than abandonment of the sanctions
award, Defendants seek this simple relief — the setting of a deadline by which Plaintiff and
his counsel must comply with the Sanctions Order. The last thing this issue warrants is
another court filing, however Plaintiff's counsel’s threat to sue undersigned counsel for any
further attempts to confer on this issue leaves few — if any — alternatives to bringing this

motion.
Case 6:17-cv-01164-GKS-GJK Document 191 Filed 08/13/19 Page 2 of 5 PagelD 2231
Case 6:17-cv-01164-GKS-GJK Document 187 Filed 07/26/19 Page 2 of 5 PagelD 2188

Before filing this motion, pursuant to Local Rule 3.01(g), Brock Magruder, counsel
for Defendants, made multiple telephone calls to Plaintiff's counsel, and requested via email
to schedule conferral calls on Plaintiff's and his counsel’s plan to reimburse Defendants the
sanctions awarded by the Sanctions Order.' Plaintiff's counsel first ignored, and then
consistently refused to confer on this issue altogether, and instead ordered undersigned
counsel to stop all attempts to confer with threats to seek remedies against undersigned
counsel for violations of the Fair Debt Collection Practices Act (“FDCPA”).” In the face of
Plaintiffs counsel’s refusal to confer, and outright threats to seek damages against
GrayRobinson, P.A. for violations of the FDCPA,’ Defendants reluctantly request this Court
enter a deadline by which Plaintiff and his counsel must comply with the Sanctions Order.

Procedural Posture and Background

This Court sanctioned Plaintiff and his counsel for discovery violations pursuant to
Rule 37, and ordered them to reimburse Defendants’ attorneys’ fees in the amount of
$4,899.50. (Doc. 183). Instead of complying with the Sanctions Order, Plaintiff and his
counsel have demonstrated a contumacious disregard for this Court’s authority, their
obligations as Florida lawyers to act professionally and cooperatively to minimize the costs
of litigation, and outright threatened to sue Defendants’ counsel for attempting to even confer
on the payment of these court-ordered sanctions for their misconduct.

On July 17, undersigned counsel first attempted to confer about plans to comply with

the Sanctions Order and the timeline under which Defendants could expect reimbursement.

 

' Email thread between counsel beginning July 17, 2019 (attached as Exhibit “A”).

? Bx. “A,” pp. 1, 3.

* Notwithstanding the general spuriousness of Plaintiff's counsel’s accusations, the federal FDCPA
would not apply to these communications that occurred entirely within the state of Florida.
Case 6:17-cv-01164-GKS-GJK Document 191 Filed 08/13/19 Page 3 of 5 PagelD 2232
Case 6:17-cv-01164-GKS-GJK Document 187 Filed 07/26/19 Page 3 of 5 PagelD 2189

Multiple calls and three initial emails went unanswered, until on a July 19 coordinated call, a
legal assistant informed undersigned counsel he had no information on the reimbursement
and could not schedule a time for a lawyer to be available to discuss the issue. Finally, after
several additional calls and emails, Plaintiff's counsel accused undersigned counsel of illegal
debt collection practices “giv[ing] rise to a cause of action against Gray Robinson [sic] for
violations of the FDCPA,” Plaintiff's counsel rebuffed all further attempts to schedule a
conferral call with accusations that undersigned counsel was acting as a debt collector in
violation of the FDCPA, and directing undersigned to “stop calling in your attempts to

collect on a debt.”

Undersigned counsel have made no further attempts to confer in light of
the threatened claims, and no further correspondence has been received from Plaintiff’s
counsel as of this filing.
Argument and Memorandum of Law

This Court has broad discretion to enforce its orders through exercise of its contempt
powers. Orders imposing Rule 37 sanctions are enforceable via the Court’s contempt powers.
Seattle Times Co. v. Rhinehart, 467 U.S. 20, 30 (1984). The party seeking civil contempt
bears the initial burden of proving by “clear and convincing evidence that the alleged
contemnor has violated an outstanding court order.” Commodity Futures T, rading Com'n v.
Wellington Precious Metals, Inc., 950 F.2d 1525, 1529 (11th Cir. 1992) (imposing deadlines
to pay sanctions awards, among other sanctions, for failing to comply with court orders.).

Once a prima facie showing of a violation is made, the burden shifts to the alleged

contemnor to defend the failure on the grounds that he or she was unable to comply. Jd.

 

4 Ex. “A,” p. 1.
° Id.
Case 6:17-cv-01164-GKS-GJK Document191 Filed 08/13/19 Page 4 of 5 PagelD 2233
Case 6:17-cv-01164-GKS-GJK Document 187 Filed 07/26/19 Page 4 of 5 PagelD 2190

Plaintiff and his counsel have not complied with this Court’s Sanctions Order (Doc.
183), and refused to even confer on a schedule or plan for compliance. Instead, Plaintiff's
counsel accused GrayRobinson of violating the FDCPA by attempting to confer on this issue,
and affirmatively instructed undersigned counsel to stop all attempts to confer or collect the
court-ordered sanctions.° Plaintiff and his counsel appear to have no intention of complying
with this Court’s Sanction Order, have refused to agree to a deadline for the payment, and
have refused to even confer on the issue. This, notwithstanding Plaintiff's counsel’s
suggestion that “most standards would find 30 days to be a reasonable time with which to

”7 and undersigned counsel’s attempt to obtain a commitment to that date.®

receive payment,
Conclusion

Plaintiff's counsel has steadfastly refused to confer with undersigned counsel for the
tepayment of the Rule 37 sanctions imposed by this Court. The Court should impose a
deadline by which Plaintiff and his counsel must comply with the Sanctions Order.

WHEREFORE, Defendants respectfully request this Court impose a deadline by
which Plaintiff and his counsel must comply with the Sanctions Order, and for all other relief
this Court deems just and reasonable under these circumstances.

Respectfully submitted this 26th day of July 2019,

/s/ Brock Magruder

Jason Zimmerman
Florida Bar No. 104392

 

Primary Email Address:
jason.zimmerman@gray-robinson.com
Secondary Email Address:

§ Rx, “A,” p. 1.

7 Bx. “A,” p. 3.

° Ex. “A,” pp. 1-2.
Case 6:17-cv-01164-GKS-GJK Document 191 Filed 08/13/19 Page 5 of 5 PagelD 2234
Case 6:17-cv-01164-GKS-GJK Document 187 Filed 07/26/19 Page 5 of 5 PagelD 2191

cindi.garner@gray-robinson.com .

' kathy.savage@gray-robinson.com -
Brock Magruder ©

Florida Bar No. 112614
Primary Email Address:

brock.magruder@gray-robinson.com
Secondary Email Address:

shawna.tucker@gray-robinson.com
Jeffrey M. Aaron: ~

Florida Bar No. 123473

Primary Email Address:
jeffaaron@gray-robinson.com
GrayRobinson, P.A.

301 East Pine Street, Suite 1400 (32801)
P.O. Box 3068

Orlando, Florida 32802

Telephone: (407) 843-8880
Facsimile: (407) 244-5690
Attorneys for Defendants

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on July 26, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will forward a true and correct
copy of the foregoing via email to Cynthia Conlin and Jennifer Reed, Cynthia Conlin &
Associates cynthia@conlinpa.com; jennifer@conlinpa.com;  service@conlinpa.com;
parker@conlinpa.com; 1643 Hillcrest Street, Orlando, Florida 32803.
/s/ Brock Magruder

Brock Magruder
Florida Bar No. 112614
